Case 1:18-cv-01360-JBW-JO Document 39 Filed 07/15/19 Page 1 of 1 PageID #: 153




                                                                                                     FILED
                                                                                                IN CLERK'S OFFICE
 UNlTED STATES DISTRICT COURT                                                             U.S. DISTRICT COURT E.D.N. Y.
 EASTERN DISTRICT OF NEW YORK
                                                                                          *       JUL 15 2019      *
 JANNINE KOURBAGE,                                                                        BROOKLYN OFFICI::
                                                                         18-CV-1360 (JBW)(JO)
                                 Plaintiff,
                                                                         STIPULATION OF
                       v.                                                  VOLUNTARY
                                                                         DISCONTINUANCE
 THERMIGEN, LLC, THERMIEYES, ALMIRALL, S.A.,
 KEVIN O'BRIEN, GREG ALMOND. AND KATHRYN
 HINDERLAND,

                                 Defendants.


        IT IS HEREBY STIPULATED by and between the attorneys for the parties in the above-

 referenced matter that the Complaint is hereby withdrawn in its entirety and the action and all

 claims asserted against Defendants therein are hereby voluntarily discontinued with prejudice.

        All parties shall bear their own costs and fees.


 Dated: New Y ~• New York                           Dated: New York, New York
        July ..5_, 2019                                    July_8_, 2019



 By:~4-~~
 Anne Donnely Bush,.
 LAW OFFICES OF ANNE DONNELLY
                                                    By:    ~/~_:,/2-y
                                                    Louis P. DiLorenzo (LD-3988)
                                                    BOND, SCHOENECK & KING, PLLC
 BUSH                                               600 Third Avenue, 22 nd Floor
 43 West 43rd Street, Ste. 117                      New York, New York 10016
 New York, New York I 0036-7424                     Tel.: (646) 253-2300
 Tel.: (914) 239-3801                               Fax: (646) 253-2301
 Fax: (914) 219-3145                                ldilorenzo@bsk.com
 Anne@annedonnellybush.com                          Attorneys for Defendants
 Auorneys.f(}r Plaintiff




                                                                                        128475.8 7/112019
